DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	It is noted that claims 10-18 have been presently cancelled.  Claims 1-9 are considered below.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Honda U.S. 2013/0338659 (herein referred to as “Honda”), and in view of Yasunaga U.S. 2014/0142562 (herein referred to as “Yasunaga”) and Sekino U.S. 6,383,183 (herein referred to as “Sekino”).
7.	Regarding Claim 1, Honda teaches a method of determining setting parameters for temperature control of a handpiece used in a surgical system (Fig. 4, ref num 36), the handpiece including a heater (Fig. 2, ref num 53, para 0046, “heater members (not shown)”), a first detection circuit configured to measure a voltage and a current to be supplied to the heater (para 0037, “sensor 75 which is a high-frequency power measuring section which measures voltage and current”), the method comprising:
	a. obtaining a detection characteristic representing a correlation between a sensor value of the first detection circuit and the at least one of the voltage value and the current value (para 0041, “calculate the temperature of the heater member 53 from a TH resistance value which is calculated from voltage and current of TH”), the correlation being used for determination of the at least one of the voltage value and the current value being applied to the heater (para 0038, “TH sensor 85 which is a heat generation power measuring section that measures voltage and current”) and based on a result measured using a second detection circuit (para 0039, “HF sensor 75”, para 0042, “HF control section 74 also sends a control signal to the TH control section 84”);
	c. determining whether an initial temperature of the heater is a predetermined temperature or lower (para 0069, “the temperature of the heater member 53 reaches the first temperature TA”);
	d. only if the initial temperature is determined to be the predetermined temperature or lower, obtaining temperature changes of the heater while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner (para 0080, “controls the power source 83 for heat generation so as to end application of thermal energy…to arrive at the first temperature TA as a temperature change parameter based on change in temperature of the heater member in the first control mode”);
	e. determining whether or not the temperature of the heater has risen to a predetermined target temperature (para 0081, Fig. 7),
		e.1 wherein if the temperature of the heater is determined to be the predetermined target temperature or higher, the method further includes obtaining a temperature rise time to the predetermined target temperature (para 0079), and if the temperature of the heater is determined not to be the predetermined target temperature or higher, the method further includes determining whether or not a measured time has exceeded a predetermined time (para 0076)
			e.1.i if the measured time is determined not to exceed the predetermined time, re-determining whether or not the temperature of the heater has risen to the predetermined target temperature (Fig. 7, as shown, is it still determining whether the temperature is reaching the predetermined target temperature);
	f. determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater (para 0110, “temperature change parameter”).	 
	Honda fails to teach a memory, (a) the second detection circuit having a higher detection accuracy than the first detection; (b) storing the detection characteristic in the memory; (e.1.i) where if the measured time is determined to exceed the predetermined time, the method further includes signaling a warning; (g) storing the control parameter in the memory.
	Yasunaga teaches a method for temperature control of analogous art (para 0007-0008), in which the handpiece contains a memory (Fig. 6, ref num 120 contains memory, ref num 123), and that both a detection characteristic and a control parameter are stored in the memory (coefficient C1 and C2 are both stored in the memory, para 0079-0080).  Yasunaga also teaches that in a method when the temperature of the heater is controlled by a predetermined feedback during temperature measurement that is based on a change in the heater, then it is essential to accurately acquire the characteristics of the heater parameter as well as the temperature of the heater (para 0007).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda to include that the second detection circuit have a higher accuracy than the first in order to ensure an accurate reading of the measured parameters when changing the temperature of the heater, as well as store these characteristics in the memory for comparison in the feedback mechanism during the treatment course. 
	Sekino teaches a method for temperature control of analogous art (Col. 7, lines 14-35) in which when the measured time of the procedure exceeds a predetermined time, there is a signal warning (Col. 8, lines 12-21, “when an output time is equal to or more than the predetermined time, in step S17 not only is a warning effected by warning means”).  This is to ensure that the treatment is being completed properly, and halts the treatment when it has exceeded said time (Col. 8, lines 12-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda further to include a safety mechanism, such as a warning, to ensure the proper time of treatment is delivered and not exceeded.

8.	Regarding Claim 2, Honda teaches the control parameter is determined after obtaining the detection characteristics, and the temperature changes of the heater are obtained using the detection characteristics (para 0110, “a time period…for a temperature T of the heater member 52A or 53B to rise to a first temperature…can be used as the temperature change parameter”; para 0080, “temperature change parameter based on a change in the temperature of the heater member 53”; para 0041, calculate the temperature of the heater member 53 from a TH resistance value which is calculated from voltage and current of TH”; therefore, the control parameter is determined after the detection characteristics and the change of temperature is based on these).

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honda, Yasunaga, and Sekino, and further in view of Gilbert U.S. 2011/0204903 (herein referred to as “Gilbert”).
10.	Regarding Claim 3, Honda teaches the detection characteristics of the first detection circuit are obtained by measuring, with each of the first detection circuit and the second detection circuit, a voltage and a current (para 0041, “calculate the temperature of the heater member 53 from a TH resistance value which is calculated from voltage and current of TH”) which are to be supplied to a load resistor having a resistance value (para 0031, “heater member 43, a thin-film resistor or a thick-film resistor”; para 0041, “from a TH resistance value”)
Honda fails to teach the maximum resistance value of the heater is +- 10 ohms.
	Gilbert teaches a monitoring circuit of analogous art, which contains a load resistor, where the resistance value is 10 ohms (para 0039).  The resistance of the resistor is selected in order to make a determination of whether the circuit has been shorted or not (para 0039).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the load resistor of the detection circuits to have a maximum value of +/- 10 ohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honda, Yasunaga, and Sekino, and further in view of Hillukka U.S. 2020/0038100 (earliest filing date 10/04/2016; herein referred to as “Hillukka”).
12.	Regarding Claim 4, Honda fails to teach the control parameter is determined by repeating changing the control parameter according to a predetermined rule until the temperature changes of the heater satisfy a predetermined determination condition while the test control is performed if the temperature changes of the heater do not satisfy the predetermined determination condition while the test control is performed.
Hillukka teaches a method of ablation in analogous art in which the method determines the parameter by repeating changing the parameter until the temperature changes of the heater to satisfy a predetermined condition while the test control is performed (para 0072 “if the tip temperature is not yet approximately equal to the value of set point 2, the system repeatedly returns to block 522 and continues to monitor the tip temperature”).  This is to ensure that the temperature reaches the desired value for the purpose of treatment (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda and included that the process be repeated until the desired temperature is reached.

13.	Regarding Claim 5, Honda fails to teach the control parameter includes an offset value or a proportional term, a derivative term, or an integral term of PID control, and the predetermined determination condition is based upon an assessment about the temperature rise time to the predetermined target temperature and an assessment about an operation to maintain the predetermined target temperature.
Hillukka teaches a method of ablation in analogous art in which the method contains a control flow where the control parameter includes a term from the PID control (Fig. 5, para 0066 “the pulse control may be set to set point 1. If, for example, the pulse control box 22 (see for example Fig. 1) is a PID controller….set point 1 may relate to the measured process variable”).  This controller attempts to minimize the error by adjusting the process throughout the treatment (para 0066).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda and included that the controller parameter include a term from the PID controller in order to minimize the error in the system.

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Honda, Yasunaga, and Sekino, and further in view of Hillukka and Da Silva U.S. 2006/0142750 (herein referred to as “Da Silva”).
15.	Regarding Claims 6 and 7, Honda fails to teach wherein the determination condition includes at least one of: a condition about a duration of the temperature rise time and a condition about stability of the temperature of the heater when the test control is performed to maintain the temperature at the predetermined target temperature, and that the condition about the duration time of the temperature rise time is one second or shorter, and the condition about the stability is that the temperature of the heater has the highest temperature a lowest temperature between which a difference of 10oC or less exists, when the test control is performed so that the temperature of the heater is maintained at the predetermined target temperature.
Hillukka teaches a method of ablation in analogous art in which the method contains a determination condition about a time required to raise the temperature of the heater to a predetermined value (para 0076, Fig. 7, as shown “PV”= temperature, is being raised from set point 1 to set point 2, and the duration is monitored).  This aids with monitoring that the controller is operating within safety parameters for the method (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda and included that the determination condition be the duration in which the temperature is to rise to a predetermined value in order to ensure the safety features of the method.
Hillukka fails to teach that the duration of the temperature rise of the heather is one second or shorter.
Da Silva teaches a method of analogous art, wherein a heater within the device rises in temperature (para 0041, “temperatures described herein could be the temperature of the heating element of the device…the heating element is raised to a temperature”).  This rise of temperature is over the course of one second or less (para 0042, “the heating element is raised to a temperature of at least about 200 oC in less than about 0.5 seconds”).  This short time period is to ensure the safety of the treatment of the device and to the target area (para 0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Honda-Hillukka and included that the determination condition be the duration in which the temperature is to rise to a predetermined value of less than one second in order to ensure the safety features of the method.

16.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda, Yasunaga, and Sekino, and further in view of Manwaring U.S. 2013/0066310 (herein referred to as “Manwaring”).
17.	Regarding Claims 8 and 9, Honda fails to teach the test control includes: 
A first control of raising the temperature of the heater to a sealing temperature and maintaining the heater at the sealing temperature;
A second control of raising temperature of the heater to a cutting temperature and maintaining the heater at a cutting temperature, and
A third control of raising the temperature of the heater to the sealing temperature and maintaining the heater at the sealing temperature, and then raising the temperature of the heater to the cutting temperature and maintaining the heater at the cutting temperature, and
The control parameter includes a first parameter for the first control, a second parameter for the second control, and a third parameter for the third control, as well as Honda fails to teach the sealing temperature is 100 oC or higher but 200 oC or lower, and the cutting temperature is 200 oC or higher but 300 oC or lower.
Manwaring teaches a method of temperature control of analogous art (para 0008), in which there is a first control of raising the temperature of the heater to a sealing temperature and maintaining the heater at the sealing temperature (heater=Fig. 1, ref nums 110 and 120; para 0059, “heat the thermally active element 120…to cause the duct or tissue to seal…this may be accomplishing using one element 110”);
a second control of raising temperature of the heater to a cutting temperature and maintaining the heater at a cutting temperature (Fig. 1, ref nums 110 and 120; para 0059, “ a second energy level may be applied to the active element 110…to heat the active element 110 to a second temperature that is sufficient to cut the duct…this may be accomplished using one element 110”);
a third control of raising the temperature of the heater to the sealing temperature and maintaining the heater at the sealing temperature, and then raising the temperature of the heater to the cutting temperature and maintaining the heater at the cutting temperature (para 0059 describes the various raising of temperatures for cutting and sealing; para 0080, “the instrument may automatically perform each step and provide notification when each is complete”), and
the control parameter includes a first parameter for the first control, a second parameter for the second control, and a third parameter for the third control (para 0072 describes the various control parameters, i.e. the temperatures, of the various controls such as cutting and sealing);
the sealing temperature is 100 oC or higher but 200 oC or lower (para 0072, “sealing temperature range, such as a temperature range sufficient to heat the tissue to about 58 oC to 200 oC”), and the cutting temperature is 200 oC or higher but 300 oC or lower (para 0072, “configured for a cutting temperature, such as a temperature range sufficient to heat the tissue to about 200 oC to 500 oC”).
The purpose of providing various controls of sealing and cutting the target tissue is to ensure that the flow of the target tissue is terminated before initiating a cutting mechanism (para 0072).  Honda already teaches the application of high-frequency energy to the target tissue area (Honda, para 0009), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy system of Honda to include that the control be adjusted a sealing and cutting temperature in order to apply such treatment to the target tissue.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealing and cutting temperatures fall into the desired ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794